Case 1:20-cv-23188-CMA Document 1 Entered on FLSD Docket 07/31/2020 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                              Case No.:
 ABIR MULLICK,

        Plaintiff,
 v.

 CARNIVAL CORPORATION d/b/a
 CARNIVAL CRUISE LINES,

       Defendant(s).
 __________________________/


                                  COMPLAINT FOR DAMAGES
        The Plaintiff, ABIR MULLICK, by and through undersigned counsel, hereby sues the

 Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE LINES (hereinafter

 “CARNIVAL”) and alleges as follows:

                                PRELIMINARY ALLEGATIONS
        1.      The Plaintiff, ABIR MULLICK, is sui juris and is a citizen and resident of Georgia.

        2.      Defendant, CARNIVAL, is a citizen of the foreign nation of Panama, but does

 business in the State of Florida and has its principal place of business in Miami, Florida.

        3.      The matter in controversy exceeds, exclusive of interest and costs seventy-five

 thousand dollars ($75,000.00).

        4.      This matter is being filed in the United States District Court for the Southern

 District of Florida located in Miami-Dade County, Florida, as required by the forum-selection

 clause contained within the Passenger Ticket Contract issued by the Defendant, as this action arises

 under the admiralty or maritime jurisdiction pursuant to 28. U.S.C. § 1333. Upon information and

 belief, Defendant is in possession of a copy of the subject Ticket Contract.

                                                  1
Case 1:20-cv-23188-CMA Document 1 Entered on FLSD Docket 07/31/2020 Page 2 of 6




        5.       The Defendant, at all times material hereto, personally or through an agent:

              a. Operated, conducted, engaged in, or carried on a business venture in this state

                 and/or county and had an office or agency in this state and/or county;

              b. Was engaged in substantial activity within this state;

              c. Operated vessels in the waters of this state;

              d. Committed one or more of the acts stated in Florida Statute §§ 48.081, 48.181 or

                 48.193;

              e. The acts of Defendant set out in this Complaint occurred in whole or in part on this

                 county and/or state, and/or;

              f. Defendant was engaged in the business of providing to the public and to the

                 Plaintiff in particular, for compensation, vacation cruises aboard the vessel, the

                 Carnival Victory.

        6.       Defendant is subject to the jurisdiction of the courts of this state.

        7.       The causes of action asserted in this Complaint arise under the General Maritime

 Law of the United States.

        8.       All conditions precedent for filing and maintaining this action have been fulfilled,

 have been waived, or do not apply.

                              FACTS COMMON TO ALL COUNTS

        9.       At all times material hereto, Defendant owned, operated, managed, maintained

 and/or controlled the vessel, the Carnival Victory.

        10.      At all times material hereto, Defendant had exclusive custody and control of the

 vessel, the Carnival Victory.




                                                    2
Case 1:20-cv-23188-CMA Document 1 Entered on FLSD Docket 07/31/2020 Page 3 of 6




        11.      On or about September 29, 2019, Plaintiff was a paying passenger aboard the

 Carnival Victory, which was in navigable waters during its September 27, 2019 through September

 30, 2019 voyage.

        12.      On or about September 29, 2019, Plaintiff, while aboard the Victory, Plaintiff,

 ABIR MULLICK, was severely injured when he slipped and fell on a banana peel on Deck 9 of

 the aforementioned vessel.

        13.      Defendant’s negligence caused Plaintiff to unexpectedly slip and fall on the banana

 peel on the Deck 9 and suffer serious injuries as a result thereof.

                                  COUNT I - NEGLIGENCE
        14.      Plaintiff, ABIR MULLICK, adopts and re-alleges paragraphs 1-13, as if they were

 reproduced herein, and further alleges:

        15.      Defendant owed a duty to its passengers, including Plaintiff ABIR MULLICK, to

 use reasonable care under the circumstances.

        16.      On or about September 29, 2019, Defendant and/or its agents, servants, and/or

 employees breached its duty to provide Plaintiff with reasonable care under the circumstances.

        17.      Plaintiff was injured due to the fault and/or negligence of Defendant and/or its

 agents, servants, joint ventures, and/or employees as follows:

              a. failure to provide passengers, including Plaintiff, with a walking area free of

                 slipping hazards, and/or

              b. failure to inspect, clean, keep and maintain its floors and walkways in a reasonably

                 safe condition;

              c. failure to maintain a reasonably safe walking path in the area of Plaintiff’s injury;

              d. failure to install proper and reasonable safeguards to prevent passengers from being

                 injured when walking in the subject area;


                                                    3
Case 1:20-cv-23188-CMA Document 1 Entered on FLSD Docket 07/31/2020 Page 4 of 6




          e. failure to take proper precautions for the safety of passengers using its floor and

             walkways;

          f. failure to warn Plaintiff of the risks or and/or hazards posed to passengers due to

             the lack of adequate maintenance and/or inspection of the area where Plaintiff

             suffered his accident;

          g. failure to maintain the area where Plaintiff suffered his incident in a reasonably safe

             condition;

          h. failure to correct the hazard which caused Plaintiff to suffer his accident;

          i. failure to eliminate and/or modify the hazard which caused Plaintiff to suffer his

             incident;

          j. failure to ascertain the cause of prior similar incidents occurring on any of the

             Defendant’s vessels so as to take adequate measures to prevent their reoccurrence,

             and more particularly Plaintiff’s accident;

          k. failure to promulgate and/or enforce policies and procedures aimed at ensuring that

             the dangerous and/or hazardous condition which caused Plaintiff’s incident would

             be discovered and corrected;

          l. failure to use a proper anti-slip surface on its floors so as to prevent passengers from

             slipping;

          m. failing to adequately train its crew to keep the floors and walkways clean and free

             from hazards;

          n. failure to promulgate and/or enforce adequate policies and procedures aimed at

             warning passengers, and Plaintiff in particular, of the dangerous and/or hazardous

             condition that caused Plaintiff’s injury;



                                                 4
Case 1:20-cv-23188-CMA Document 1 Entered on FLSD Docket 07/31/2020 Page 5 of 6




              o. failure to promulgate and/or enforce adequate policies and procedures aimed at

                 maintaining Defendant’s vessel in a reasonably safe condition for its passengers.

        All or some of which caused and/or contributed to Plaintiff slipping and falling and

 suffering his serious personal injuries while on Deck 9 of the Carnival Victory.

        18.      Defendant either (a) created the dangerous condition, through its agents or

 employees; (b) had actual knowledge of the dangerous condition; and/or (c) had constructive

 knowledge of the dangerous condition.

        19.      Defendant had constructive knowledge of the dangerous condition by, inter alia,

 (a) the length of time the dangerous condition existed; (B) the nature of the dangerous condition,

 including that the condition existed in and around deck 9 and was observed by Defendant’s

 crewmembers; and/or (c) the fact that the dangerous condition, a similar dangerous condition, or

 the cause of the dangerous condition was repetitive, continuous, ongoing, recurring, or occurring

 with sine regularity. Thus, the dangerous condition was reasonably foreseeable and in the exercise

 of reasonable care Defendant should have known it.

        20.      The Defendant’s negligence proximately caused the aforementioned injuries and

 damages to the Plaintiff in the past and future. Those injuries and damages include but are not

 limited to economic damages including medical, psychological, and other related expenses in the

 past and in the future; household and other related expenses in the past and future; lost income in

 the past and lost income and income earning capacity in the future. Those injuries and damages

 also include but are not limited to non-economic damages including pain, suffering, disability,

 physical impairment, scarring, disfigurement, mental anguish, inconvenience, and the loss of

 capacity for the enjoyment of life. The losses are either permanent or continuing. The Plaintiff has

 suffered the losses in the past and will continue to suffer them in the future.



                                                   5
Case 1:20-cv-23188-CMA Document 1 Entered on FLSD Docket 07/31/2020 Page 6 of 6




        WHEREFORE, the Plaintiff, ABIR MULLICK, demands judgment for all damages

 recoverable under general maritime law and state law including but not limited to economic

 damages in the past and future, non-economic damages in the past and future; all court costs, all

 interest due under applicable law including interest from the date of the subject incident under

 General Maritime Law, and any other damages which the Court deems just and proper.



 Dated: July 31, 2020

                                      Respectfully submitted,

                                      FENSTERSHEIB LAW GROUP, P.A.
                                      520 West Hallandale Beach Boulevard
                                      Hallandale Beach, Florida 33009
                                      Telephone:    (954) 456-2488
                                      Facsimile:    (954) 252-2139

                                      By:    /s/ Jason R. Manocchio
                                             Jason R. Manocchio, Esq.
                                             Florida Bar No. 92477
                                             E-mail:       jason@fenstersheib.com
                                                           jm-pleadings@fenstersheib.com




                                                 6
